Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114.
APPLICANT’S AMENDMENT OF THE CLAIMS FILED 20 JANUARY 2022 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 20 JANUARY 2022 ARE ACKNOWLEDGED.

Election/Restrictions 
INDEPENDENT CLAIM 1 IS DIRECTED TO AN ALLOWABLE PRODUCT. PURSUANT TO THE PROCEDURES SET FORTH IN MPEP § 821.04(B), CLAIMS 6 AND 14-17, DRAWN TO A PROCESS OF MAKING THE ALLOWABLE PRODUCT, AND CLAIMS 7-8, 10-11 AND 24-25, DRAWN TO A PROCESS OF USING THE ALLOWABLE PRODUCT, WHICH WERE WITHDRAWN FROM CONSIDERATION AS A RESULT OF A RESTRICTION REQUIREMENT, ARE HEREBY REJOINED AND FULLY EXAMINED FOR PATENTABILITY UNDER 37 CFR 1.104.
BECAUSE A CLAIMED INVENTION THAT WAS WITHDRAWN FROM CONSIDERATION UNDER 37 CFR 1.142 HAS BEEN REJOINED, THE RESTRICTION REQUIREMENT BETWEEN GROUP I AND GROUPS II-III AS SET FORTH IN THE REQUIREMENT FOR RESTRICTION ELECTION MAILED 25 NOVEMBER 2020 IS HEREBY WITHDRAWN. IN VIEW OF THE WITHDRAWAL OF THE RESTRICTION REQUIREMENT AS TO THE REJOINED INVENTIONS, APPLICANT(S) ARE ADVISED THAT IF ANY CLAIM PRESENTED IN A CONTINUATION OR DIVISIONAL APPLICATION IS ANTICIPATED BY, OR INCLUDES ALL THE LIMITATIONS OF, A CLAIM THAT IS ALLOWABLE IN THE PRESENT APPLICATION, SUCH CLAIM MAY BE SUBJECT TO PROVISIONAL STATUTORY AND/OR NONSTATUTORY DOUBLE PATENTING REJECTIONS OVER THE CLAIMS OF THE INSTANT APPLICATION. ONCE THE RESTRICTION REQUIREMENT IS WITHDRAWN, THE PROVISIONS OF 35 U.S.C. 121 ARE NO LONGER APPLICABLE. SEE IN RE ZIEGLER, 443 F.2D 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). SEE ALSO MPEP § 804.01. 
CLAIMS 2-4, 9, 13 AND 19-23 ARE CANCELLED. CLAIMS 1, 5-8, 10-12, 14-18 AND 24-27 ARE PENDING. CLAIMS 6-8, 10-11, 14-17 AND 24-25, WHICH WERE PREVIOUSLY WITHDRAWN FROM FURTHER CONSIDERATION PURSUANT TO 37 CFR 1.142(B) AS BEING DRAWN TO A NONELECTED INVENTION, ARE HEREIN REJOINED.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Stacie Sundquist on 18 August 2022.

Please amend the claims as the following:
1.	A monoclonal antibody, or an antigen-binding fragment thereof, that specifically recognizes the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, wherein the antibody comprises a full complement of six CDRs from a heavy chain variable region and a light chain variable region respectively encoded by SEQ ID NO: 3 and by SEQ ID NO: 4, or a full complement of six CDRs from a heavy chain region and a light chain region respectively encoded by SEQ ID NO: 5 and by SEQ ID NO: 6.

8.	A method of treating an autoimmune disease in a subject, comprising administering to the subject in need thereof an effective amount of the antibody, or antigen-binding fragment thereof, according to claim 1, wherein the autoimmune disease is selected from the group consisting of rheumatoid arthritis, spondyloarthritis, psoriasis, systemic lupus erythematosus, and inflammatory bowel disease.

12.	A pharmaceutical composition comprising the antibody, or antigen-binding fragment thereof, according to claim 1. 
 

Please cancel claims 6-7, 10-11, 14-17 and 24-25 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the present invention are novel and nonobvious because the claims recite a monoclonal antibody or an antigen-binding fragment thereof directed against BAMBI (BMP and Activin Membrane Bound Inhibitor), wherein the antibody or antigen-binding fragment thereof specifically recognizes a peptide set forth in SEQ ID NO: 1 or SEQ ID NO: 2, which corresponds to amino acids 109-133 of the murine or human BAMBI respectively, and wherein the antibody comprises a full complement of six CDRs from a heavy chain variable region and a light chain variable region respectively encoded by SEQ ID NO: 3 and by SEQ ID NO: 4, or a full complement of six CDRs from a heavy chain region and a light chain region respectively encoded by SEQ ID NO: 5 and by SEQ ID NO: 6. The specific amino acid sequences of the antibody or antigen-binding fragment thereof are not taught in the prior art. Further, the specification shows that the antibody exhibited therapeutic potential in the animal models, including CIA (experimental model for rheumatoid arthritis), mannan-induced psoriatic arthritis, imiquimod-induced cutaneous psoriasis, and dextran sulfate sodium (DSS)-induced colitis (Example 4). The specification meets the requirements under 35 U.S.C. 112(a), because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention.
The amendment to the claims was made to clarify the claimed invention. Applicant’s response and amendment of the claims filed 20 January 2022 have overcome all remaining grounds of rejections and objections. Claims 6-7, 10-11, 14-17 and 24-25 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 18 August 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            August 24, 2022